Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 29 May 1808
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     Aulnay 29th. May 1808
                  
                  Permit me, my dear friend, to inclose the Copy of my Last Letter to You—there Have Been, since that date, Great Changes in Europe, all Coming from and Congenial to one System and depending on one Man—My Situation is the Same as when I made Your friendly Heart a partaker in the Miseries of an irretrievable Loss, and inconsolable Grief, and when, forced to Appear importunate, I insisted on the Urgency and danger of My pecuniary Circumstances—There is a Vessel Lately Arrived in the Spanish port of Pallage—She Had on Board Gal. Ray and a Number of french passengers—if there are No Letters for me, No Means to Extricate Myself from difficulties Every day increasing and More tormenting I Shall be Much disappointed—But I am Also Waiting for Explanations of an other Nature, as they Relate to some Hints, Very Extraordinary indeed, respecting a Man in whose Good Conduct I feel, from public Motives, Much interested, and of which we should probably Have Known More Had a Messenger of Mr. Pinkney to Gal. Armstrong been permitted to Come to Paris—This Letter is Intrusted to young Mr. d’Allarde, the Son of a Constituent delegate, whom I met at our friend’s dupont, and who offered to take Charge of it—But as Gal. Armstrong will probably Give me an Opportunity to Answer those I Hope to Receive Within a few days I shall only Add that Mr. and Mde. de Tesse and my Children are tolerably Well, that all desire their best Respects to You, and that I Beg You to Remember me Very Affectionately and Gratefully to our dear Madison, to Mr. Gallatin. I am ashamed to Say so Much on pecuniary Selfish Concerns When My Head and My Heart are full of Much Better things to Say to You—But You Need Not An Expression of My feelings to Sympathise with them, and in Your own Bosom I flatter Myself You will Ever find a Reciprocity for the Sentiments which shall to His Last Breath Bind to You
                  Your old Affectionate friend
                  
                     Lafayette
                     
                  
               